     Case 3:18-cv-02036-E Document 78 Filed 01/19/21                   Page 1 of 5 PageID 2407



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                     §
    Plaintiff                                    §
                                                 §
v.                                               §               CASE NO. 3:18-CV-2036-S
                                                 §
ADT, L.L.C.,                                     §
      Defendant                                  §


                     PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS

        Pursuant to the Agreed Scheduling Order [Doc 18], Premier Electronics, L.L.C.

(“Premier”) submits its proposed voir dire questions of the jury panel:

 1     Do you now or have you ever worked for ADT, either as an employee or as an independent
       contractor?

 2     To your knowledge, have any of your family members, friends, relatives, or neighbors ever worked
       for ADT, either as an employee or as an independent contractor?

3.     Do you now or have you ever worked in the home security or alarm service industry?

4.     To your knowledge, have any of your family members, friends, relatives, or neighbors ever worked
       in the home security or alarm service industry?

5.     Do you now or have you ever lived in Phillips Creek Ranch?

6.     To your knowledge, have any of your family members, friends, or relatives ever lived in Phillips
       Creek Ranch?

7.     Do you now or have you ever lived in the Light Farms or Walsh communities?

8.     To your knowledge, have any of your family members, friends, or relatives ever lived in the Light
       Farms or Walsh communities?

9.     Do you now or have you ever worked for Republic Property Group or any of its affiliates, either as
       an employee or as an independent contractor?

10.    To your knowledge, have any of your family members, friends, relatives, or neighbors ever worked
       for Republic Property Group or any of its affiliates, either as an employee or as an independent
       contractor?

11.    Do you now or have you ever lived in a community with a homeowner’s association, condominium
       association, or townhome association?


PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS                                                        PAGE 1
  Case 3:18-cv-02036-E Document 78 Filed 01/19/21                    Page 2 of 5 PageID 2408




12.   Have you ever served as an officer or board member of a homeowner’s association, condominium
      association, or townhome association?

13.   Do you now or have you ever lived in a community with a homeowner’s association, condominium
      association, or townhome association managed by Insight Association Management?

14.   Do you now or have you ever worked for Insight Association Management, either as an employee
      or as an independent contractor?

15.   To your knowledge, have any of your family members, friends, relatives, or neighbors ever worked
      for Insight Association Management, either as an employee or as an independent contractor?

16.   Have you ever had a home security system or burglar alarm?

17.   Did your residence have a home security or burglar alarm when you moved in?

18.   Is your home security system or burglar alarm monitored by ADT?

19.   Is your home security system or burglar alarm monitored by a company other than ADT?

20.   Do you trust the company that monitors your home security system or burglar alarm?

21.   If you have ever had a home security system or burglar alarm monitored by ADT or another
      company, did you ever switch such service to different company?

22.   If you have ever had a home security system or burglar alarm monitored by ADT or another
      company, did you ever stop or discontinue that service?

23.   If you have ever had a home security system or burglar alarm monitored by ADT or another
      company, did anyone else other than you or your spouse ever stop such service or switch such
      service to different company?

24.   Do you now or have you ever lived in a community with a homeowner’s association, condominium
      association, or townhome association that uses a portion of your association dues to pay for home
      security or burglar alarm monitoring for your home?

25.   Do you now or have you ever lived in an apartment complex or rental property includes home
      security or burglar alarm monitoring with your rent payment?

26.   Do you have a landline telephone in your home?

27.   Did your residence have landline telephone service when you moved in?

28.   Do you have a home theatre or sound system in your home?

29.   Did you add a home theatre or sound system to your home after you moved in?

30.   Has your home ever been broken into or burglarized?

31.   Is home security important to you?


PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS                                                      PAGE 2
  Case 3:18-cv-02036-E Document 78 Filed 01/19/21                         Page 3 of 5 PageID 2409




32.   Have you ever received a robocall, telephone solicitation call, or advertisement in your mailbox
      from ADT?

33.   Do you now or have you ever worked in law enforcement?

34.   To your knowledge, have any of your family members, friends, relatives, or neighbors ever worked
      in law enforcement?

35.   Have you ever breached, or broken your word, in a written contract?

36.   Do you think sometimes people do not read written contracts they have signed?

37.   Do you think written contracts always contain everything the parties discussed before signing it?

38.   Do you think sometimes circumstances arise after a written contract has been signed that neither
      party contemplated when it was signed?

39.   Have you ever signed a written contract for a service to be provided over a period of time, like a
      one-year subscription to a magazine or streaming service or any other service?

40.   Do you think it is fair for a business that provides a service to require a written contract for a
      specific period of time?

41.   In business, do you think it should be “all’s fair”?

42.   In business, do you think it is okay to lie to a customer in order to get their business?

43.   In business, do you think it is okay to lie to a customer about one of your business competitors?

44.   In business, do you think it is okay to prevent or hinder a competitor from providing a service to a
      customer?

45.   Do you think that, in all circumstances, a business’s future profits are always speculative and
      cannot be projected with reasonable certainty?

46.   Do you think that too many lawsuits are filed in the United States?

47.   Do you think that customers bear the cost of lawsuits filed by one business against another
      business?

48.   Do you think that sometimes it is necessary for a business to file a lawsuit when it has been
      wronged?

49.   Do you, as a matter of religious belief or personal conscience, think that you should not judge other
      people’s actions?




PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS                                                             PAGE 3
  Case 3:18-cv-02036-E Document 78 Filed 01/19/21                    Page 4 of 5 PageID 2410


50.   Do you, as a matter of religious belief or personal conscience, think that punitive or exemplary
      damages—that is, damages to punish a wrongdoer rather than to compensate a victim—should not
      be awarded?

51.   Do you know, or think you know, any of the following individuals:
         - Eileen Arbulu
         - John Butrim
         - Janett McMillan
         - Jonah Serie
         - Stephen Gribbon
         - William (Bill) Urban
         - Bruce Crawford
         - Gregory Barnett
         - Rebecca Tarpley
         - Tony Ruggeri
         - Mike Millender
         - Chad Myers
         - Kristin Myers
         - Celina Orr
         - Carolina Salas
         - Danielle Page
         - Hanu Koya
         - Jerry Davidson
         - Brad Cantrill
         - Mithum Samani
         - Ravindra Akhud
         - Jithendra Kudrekod
         - Alison Goff
         - Josh Chambers
         - Dena Nitsche
         - Jeff Dispenza
         - Srikanth Tirumala
         - Lin Aquiles Amundarain
         - Bryan C. Duncan
         - Manoj Narayanan
         - Kiran Pavuluru
         - Steve Hill
         - Jeffrey Baker
         - Scott Blackburn
         - Theresa Blackburn
         - Stephani Bierman
         - Govrham Bhukke
         - Jackson D’silva
         - Jason Landkamer
         - Mariah Manzanares
         - JC Manzanares




PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS                                                      PAGE 4
  Case 3:18-cv-02036-E Document 78 Filed 01/19/21               Page 5 of 5 PageID 2411



                                                   Respectfully submitted,

                                                   /s/ John M. Frick
                                                   ___________________________________
                                                   John M. Frick
                                                   Texas Bar No. 07455200
                                                   jfrick@bennettweston.com

                                                   BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                   1603 LBJ Freeway, Suite 280
                                                   Dallas, Texas 75234
                                                   Tel: (972) 662-4901
                                                   Fax: (214) 393-4043

                                                   ATTORNEY FOR PLAINTIFF
                                                   PREMIER ELECTRONICS, L.L.C.


                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Plaintiff Proposed Voir
Dire Questions has been furnished to the following counsel in accordance with the Federal Rules
of Civil Procedure, this 19th day of January 2021:

Eric S. Boos                                     Tanya L. Chaney
SHOOK, HARDY & BACON, L.L.P.                     SHOOK, HARDY & BACON, L.L.P.
Citigroup Center                                 JPMorgan Chase Tower
201 S. Biscayne Blvd., Suite 3200                600 Travis St., Ste. 3400
Miami, FL 33131-4332                             Houston, TX 77002-2926
esboos@gmail.com                                 tchaney@shb.com


                                                           /s/ John M. Frick_______________
                                                           John M. Frick




PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS                                               PAGE 5
